In an action for separation, plaintiff appeals from an order denying her application for temporary alimony and counsel fee. Order reversed on the law and facts, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of awarding appellant $100 counsel fee, to be paid on the day of the commencement of the trial of the action. The appellant is entitled to the means to defend herself against the charges contained in the counterclaim. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.